In an action to recover damages for personal injuries, etc., the defendant appeals from a judgment of the Supreme Court, Richmond County (Vinik, J.), entered September 9, 1996, which, upon a jury verdict, is in favor of the plaintiffs and against her in the principal sum of $100,000.
Ordered that the judgment is affirmed, with costs.
The jury verdict finding that the plaintiff Mario F. Mattei sustained a serious injury within the meaning of Insurance *691Law § 5102 (d) and that the accident on May 10, 1990, was the proximate cause of the injury is supported by a fair interpretation of the evidence (see, Cohen v Hallmark Cards, 45 NY2d 493; Nicastro v Park, 113 AD2d 129; Flanagan v Hoeg, 212 AD2d 756; Jackson v United Parcel Serv., 204 AD2d 605). The evidence demonstrates that the injured plaintiff suffers from a herniated disc at L5/S1 and permanent persistent pain and discomfort in his back. Furthermore, the opinion of the injured plaintiff’s medical expert that the accident on May 10, 1990, caused the herniated disc was supported by some rational basis (see, Matott v Ward, 48 NY2d 455, 461; Matter of Miller v National Cabinet Co., 8 NY2d 277, 282; cf., Andre v Seem, 234 AD2d 325; Cacaccio v Martin, 235 AD2d 384; Waaland v Weiss, 228 AD2d 435). Copertino, J. P., Pizzuto, Friedmann and Luciano, JJ., concur.